 



Exhibit 10.12
ASSUMPTION AND RELEASE AGREEMENT
     THIS ASSUMPTION AND RELEASE AGREEMENT (the “Agreement”) is made effective
as of October 13, 2006, by and among Lone Star Holding Corp., a Delaware
corporation (“Lone Star”), Hellman & Friedman Capital Partners V, L.P., a
Delaware corporation (“H&F”), Thoma Cressey Fund VII, L.P., a Delaware limited
partnership (“TCEP”), and Marcel Bernard, an individual.
RECITALS:
     A. Affiliates of each of H&F and TCEP entered into a letter agreement (the
“Letter”), dated as of April 7, 2006, with Marcel Bernard, regarding, among
other things, his role and responsibilities at Activant Solutions Holdings Inc.,
a Delaware corporation (“ASHI”) or its holding company.
     B. On May 2, 2006, Lone Star Merger Corp., a Delaware corporation and
wholly-owned subsidiary of Lone Star merged with and into ASHI, with ASHI
surviving the merger (the “First Merger”). Immediately following the First
Merger, ASHI merged with and into Activant Solutions Inc., a Delaware
corporation (“ASI”), and wholly-owned subsidiary of ASHI, with ASI surviving the
merger (the “Second Merger”). As a result of the Second Merger, Lone Star became
the holding company of ASI.
     C. As of the date of this Agreement, Marcel Bernard is a member of the
board of directors of ASI and Lone Star.
     D. The parties hereto have each agreed to execute and deliver this
Agreement to confirm that (i) Lone Star will assume the obligations and
liabilities of H&F and TCEP under the Letter from and after the date hereof and
(ii) each of H&F and its affiliates, TCEP and its affiliates and each of their
respective directors, officers, employees, partners, members, managers and
representatives shall be fully released of any and all obligations and
liabilities thereunder as of the date hereof.
AGREEMENT:
     In consideration of the foregoing and the mutual covenants and promises set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Lone Star, H&F, TCEP and
Marcel Bernard agree as follows:
     1. Assumption of Obligation. Lone Star agrees to, and does hereby assume,
the performance of all of the terms, covenants and conditions of the Letter and
all of the obligations and liabilities of H&F and TCEP, arising out of, or
relating to, the Letter, whether accruing, or being required to be paid or
performed, prior to, on or after the date hereof. Lone Star further agrees to
abide by, and be bound by, all of the terms of the Letter, as though the Letter
had been made, executed and delivered by Lone Star. The provisions of the Letter
are incorporated herein by this reference, as if fully set forth herein. Lone
Star acknowledges and agrees that any reference to H&F or TCEP in the Letter
shall be deemed to refer to Lone Star from and after the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     2. Release of H&F and TCEP. In consideration of the mutual covenants
contained herein, Marcel Bernard unconditionally and irrevocably releases and
forever discharges H&F and its affiliates, TCEP and its affiliates and each of
their respective directors, officers, employees, partners, members, managers and
representatives (each of the foregoing, a “Releasee,” and collectively, the
“Releasees”) from any and all obligations and liabilities arising out of or
relating to the Letter, whether accruing, or being required to be paid or
performed, prior to, on or after the date hereof (the “Released Matters”). Each
of Lone Star and Marcel Bernard expressly acknowledges that it or he has had, or
has had and waived, the opportunity to be advised by independent legal counsel
and hereby waives and relinquishes all rights and benefits afforded by
Section 1542 of the California Civil Code with respect to the Released Matters
and does so understanding and acknowledging the significance and consequence of
such specific waiver of Section 1542 which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     3. Miscellaneous.
     (a) This Agreement shall be construed according to and governed by the laws
of the State of California without regard to its conflicts of law principles.
     (b) If any provision of this Agreement is adjudicated to be invalid,
illegal or unenforceable, in whole or in part, it will be deemed omitted to that
extent and all other provisions of this Agreement will remain in full force and
effect.
     (c) No change or modification of this Agreement shall be valid unless the
same is in writing and signed by all parties hereto.
     (d) The captions contained in this Agreement are for convenience of
reference only and in no event define, describe or limit the scope or intent of
this Agreement or any of the provisions or terms hereof.
     (e) This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
permitted assigns. In addition, the provisions of Section 2 of this Agreement
are also intended to be for the benefit of, and shall be enforceable by, each
Releasee, and each such of such Releasee’s heirs, representatives, successors or
assigns, it being expressly agreed that the Releasees shall be third party
beneficiaries of Section 2 of this Agreement.
     (f) This Agreement may be executed in any number of counterparts with the
same effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.

 



--------------------------------------------------------------------------------



 



     (g) This Agreement represents the final agreement between the parties
hereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Assumption and Release
Agreement as of the date first above written.

                  LONE STAR HOLDING CORP.    
 
           
 
  By:        
 
  Name:  
 
Pervez Qureshi    
 
  Title:   President & Chief Executive Officer    
 
                HELLMAN & FRIEDMAN CAPITAL PARTNERS V, L.P.    
 
           
 
  By:        
+
  Name:  
 
David Tunnell    
 
  Title:   Managing Director    
 
                THOMA CRESSEY EQUITY PARTNERS, INC.    
 
           
 
  By:        
 
  Name:  
 
Orlando Bravo    
 
  Title:   Managing Partner    
 
           
 
                          Marcel Bernard    

 